Citation Nr: 1724734	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for gout of both hands.

2.	Entitlement to service connection for rheumatoid arthritis.

3.	Entitlement to service connection for a thoracolumbar (lumbar) spine disorder, to include as secondary to service-connected bilateral pes planus.

4.	Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus (previously rated as bilateral metatarsalgia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for gout of both hands, rheumatoid arthritis, and a back condition, and granted service connection for bilateral metatarsalgia with an initial 10 percent rating disability rating, effective February 22, 2010.  

In December 2014, the Board remanded this case for further development.  

In March 2015, the RO assigned an initial evaluation of 30 percent for his service-connected bilateral pes planus (previously rated as bilateral metatarsalgia), effective February 22, 2010.  However, as this does not represent the maximum benefits sought, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of service connection for thoracolumbar spine disorder, to include as secondary to service-connected bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's gout of both hands manifested during service or for many years thereafter, and the only medical opinion evidence weighs against the claim.  

2. The preponderance of the evidence is against a finding that the Veteran's rheumatoid arthritis manifested during service or for many years thereafter, and the only medical opinion evidence weighs against the claim. 

3. Since the February 22, 2010 effective date of the grant of service connection, the Veteran's service-connected bilateral pes planus (flat feet) disability is manifested by no more than severe bilateral pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for gout of both hands have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2. The criteria for establishing service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3. The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated in March 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and Social Security Administration (SSA).  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

The Board remanded the case in December 2014 to afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus (previously rated as bilateral metatarsalgia).  The Veteran has been afforded VA examinations of his service-connected bilateral pes planus (previously rated as bilateral metatarsalgia), including the most recent examination in February 2015.  The VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board finds that the Veteran has been provided an adequate VA examination of his service-connected bilateral pes planus (previously rated as bilateral metatarsalgia) that accurately considers all the evidence of record.  Thus, the RO has substantially complied with the Board's December 2014 remand with respect to the Veteran's claim for an increased rating for his service-connected bilateral pes planus (previously rated as bilateral metatarsalgia).  Stegall v. West, 11 Vet. App. 268 (1998).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §§ 3.303(d), 3.310(a) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Gout in Both Hands

In his February 2010 claim for VA benefits, the Veteran asserted that his gout began in 1975 and that it has continued to present day. 

The Veteran's service treatment records (STRs) do not show that he complained of or was treated for gout in his hands or that he was diagnosed with gout.  Specifically, his January 1976 entrance examination reveals normal upper extremities.  Similarly, his May 1977 separation examination reveals normal upper extremities.  The Veteran's STRs show that he complained of and was treated for other conditions (e.g., feet, sore throat, dizziness, and headaches); however, none involved his hands.  

Post-service, an April 2001 VA treatment record shows that the Veteran presented with a chief complaint of gout in his hands.  The VA provider noted that the Veteran had deformity in the joints of his fingers.  He was assessed with rheumatoid arthritis.  

An April 2005 VA treatment record notes that the Veteran came in with complaint of bilateral knee pain.  It was specifically noted that the Veteran reported no gout.  

A February 2011 VA treatment record shows no joint swelling in his hand.  The VA provider noted fusion in the Veteran's right thumb joint from over 20 years ago.  The Veteran reported that a concrete block fell on it and an operation was done. 

A February 2011 SSA record from the South Carolina Rehabilitation Department shows normal left and right hands, with grip strength of 5/5. The Veteran reported arthritis of the hands and gout.  He stated that he has had an ongoing history of gout with the first diagnosis in 1976.  The Veteran stated that his last gout attack was "two days ago."  Physical examination revealed normal finger to thumb and that the Veteran had a good ability to button and pick up a coin.  The provider also noted no joint deformity, joint swelling, decreased range of motion, or tenderness in either hand.  The impression included history of osteoarthritis of the hands and gout.  

The February 2015 VA examination report revealed that the Veteran reported intermittent bilateral hand pain along with cramps.  He also reported being told that he had gout by an emergency room physician.  The Veteran reported puffy and swollen joints intermittently as well as difficulty with fine hand movements.  He reporting dropping objects held in both his left and right hands, at times, as well as flare-ups that impact the function of his hands. 

Upon examination, the VA examiner noted normal range of motion in both hands, with no gaps between the pad of the thumb and the fingers.  The VA examiner noted deformity in both hands.  The VA examiner opined that the Veteran's gout and hand pain are less likely as not proximately due to military service.  The VA examiner explained that the Veteran's STRs do not reveal complaints of or treatment for hand pain or gout.  The VA examiner further opined that there is no evidence that hand pain and gout are at all related to the Veteran's military service.

While the Veteran asserts that this gout began in 1975 and has continued since that time, the evidence of record fails to support such contentions.  As noted above, the STRs are silent for complaints or findings concerning gout in the hands.  The evidence establishes that gout were first manifested many years after service.  Indeed, the record establishes that the Veteran was first seen for symptoms in April 2001.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board finds that the February 2015 VA examiner's opinion provides probative evidence, as it was predicated upon a thorough, accurate review of the record, consideration of the Veteran's contentions, examination of the Veteran, was supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  The Board finds the February 2015 VA examiner's opinion to be persuasive.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for gout in both hands.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).   Further, although lay persons are competent to provide opinions on some medical issues, the etiology of gout falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Based on the evidence cited above, the preponderance of the evidence weighs against the Veteran's claim as the evidence does not show that gout in both hands was incurred in or is related to service.  Moreover, because there is no evidence that the Veteran developed gout in both hands to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  Accordingly, the benefit of the doubt does not apply and the claim for service connection for gout in both hands is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rheumatoid Arthritis

In his February 2010 claim for VA benefits, the Veteran asserted that his rheumatoid arthritis began in 1975 and that it has continued to present day. 

The Veteran's service treatment records (STRs) do not show that he complained of or was treated for rheumatoid arthritis.  Specifically, his January 1976 entrance examination reveals normal upper extremities.  Similarly, his May 1977 separation examination reveals normal upper extremities.  The Veteran's STRs show that he complained of and was treated for other conditions (e.g., feet, sore throat, dizziness, and headaches); however, none involved rheumatoid arthritis.  

A September 1997 VA treatment record shows the provider noted that positive rheumatoid factor was not consistent with the Veteran's clinical course.  An April 2001 VA treatment record shows that the provider assessed the Veteran with rheumatoid arthritis.  An April 2010 VA treatment record shows that x-rays revealed rheumatoid arthritis in the Veteran's hand and knees, both bilaterally.  

The February 2015 VA examination report shows that the Veteran reported joint pains and diagnosed the Veteran with gout and rheumatoid arthritis.  The VA examiner noted that the Veteran was diagnosed with rheumatoid arthritis in the 1990s and has been followed by the Rheumatology clinic at the VA Medical Center in Columbia, South Carolina.  .  The VA examiner opined that the Veteran's rheumatoid arthritis is less likely as not proximately due to his military service.  The VA examiner explained that the Veteran's STRs do not reveal a diagnosis or treatment for rheumatoid arthritis.  The VA examiner further opined that there is no evidence to suggest a causal relationship between the Veteran's rheumatoid arthritis and his gout.  The VA examiner explained that they are likely separate and unrelated conditions. 

While the Veteran asserts that this rheumatoid arthritis began in 1975 and has continued since that time, the evidence of record fails to support such contentions.  As noted above, the STRs are silent for complaints or findings concerning rheumatoid arthritis.  The evidence establishes that rheumatoid arthritis factors were first suggested in 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board finds that the February 2015 VA examiner's opinion provides probative evidence, as it was predicated upon a thorough, accurate review of the record, consideration of the Veteran's contention, examination of the Veteran, was supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  The Board finds the February 2015 VA examiner's opinion to be persuasive.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for rheumatoid arthritis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).   Further, although lay persons are competent to provide opinions on some medical issues, the etiology of gout falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Based on the evidence cited above, the preponderance of the evidence weighs against the Veteran's claim as the evidence does not show that gout in both hands was incurred in or is related to service.  Moreover, because there is no evidence that the Veteran developed rheumatoid arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  Accordingly, the benefit of the doubt does not apply and the claim for service connection for rheumatoid arthritis in both hands is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2016).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §§ 4.40, 4.45 (2016).  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's bilateral pes planus disability is currently assigned an initial 30 percent disability rating, from the February 22, 2010 effective date of the grant of service connection pursuant to Diagnostic Code 5276 for flatfoot, acquired.  


Under Diagnostic Code 5276, a 30 percent rating is warranted for bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2016).  

A July 2010 VA treatment record from the VA Medical Center in Columbia, South Carolina shows that the provider noted the Veteran's bilateral hallux valgus.  The VA provider also noted minimal spurring at the Achilles' tendon insertion on the left calcaneus.  The VA provider noted no other bony findings. 

An August 2010 VA treatment record (radiology report) revealed the Veteran's bilateral hallux valgus and hammertoe deformities, with mild tenting of the first metatarsals.

In an August 2010 VA examination, the Veteran was diagnosed with bilateral foot pain, not otherwise specified, and metatarsalgia.  The Veteran reported pain, on a scale of 8 out of 10, in his heels and his toes, along the plantar fascia.  The Veteran reported that it is hard to walk flat so he walks on the outside of his feet.  The Veteran also reported flare-ups after periods of walking that occur twice a week and lasts up to 4 days at a time.  The Veteran also reported the functional impairment of his bilateral feet condition as affecting his standing and his walking.  The Veteran was specifically tender under the metatarsal head.  There were no calluses nor apparent weakness or instability in the Veteran's bilateral feet.

A January 2011 VA treatment record showed bilateral pes planus.  The Veteran's right foot suggested hammertoe deformities, with moderate hallux valgus.  The Veteran's left foot suggested minimal hammertoe deformity with mild/moderate hallux valgus.  The VA provider noted that as on the right, degenerative joint disease (DJD) in the first MTP joint.  The VA provider noted no acute fracture or dislocation in either foot.
A February 2011 VA treatment record showed no calcaneal spurs.  The VA provider noted that the Veteran's bones were osteoporotic.  The VA provider also noted the Veteran's mild hallux valgus deformity of the right great toe, but none on the left side.  The VA provider also noted some mild arthritic narrowing of the right first MTP joint.  

The February 2015 VA examination shows that the Veteran was diagnosed with bilateral flat feet (pes planus).  During the examination, the Veteran reported daily foot pain exacerbated by standing and ambulating.  The Veteran also reported pain on manipulation of feet and flare-ups that impact the function of his feet.  The Veteran did not report swelling on use and did not present with characteristics of callouses.  Upon physical examination, there was no extreme tenderness of plantar surfaces on either foot; no decreased longitudinal arch height on weight-bearing on either foot; no objective evidence of marked deformity (pronation, abduction, etc.) on either foot; no weight-bearing line fall over or medial to the great toe; no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line; no inward bowing of the Achilles tendon (i.e., hind foot valgus, with lateral deviation of the heel) on either foot; and no marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of either foot. 
The VA examiner also noted that the Veteran did not have Morton's neuroma (Morton's disease), metatarsalgia, or hammer toe.  The VA examiner did note that the Veteran had mild to moderate symptoms in both feet due to a hallux valgus condition.  

The February 2015 VA examiner further noted that the Veteran did not have symptoms due to hallux rigidus, nor acquired pes calvus (claw foot).  The VA examiner did note that the Veteran's bilateral foot pain contributes to his functional loss, specifically noting pain on weight-bearing, disturbance of locomotion, and interference with standing.  The VA examiner also noted that the Veteran reported pain, weakness, fatigability, and incoordination that significantly limit his functional ability during flare-ups, with repeated use over time.  However, the VA examiner noted that this was not demonstrated on examination. 

Considering the evidence of record in light of the above criteria, the Board finds that the Veteran's symptoms are consistent with the criteria for the currently assigned 30 percent disability rating for severe bilateral pes planus since the February 22, 2010 effective date of the grant of service connection.  The evidence does not show that the Veteran has pronounced acquired flat foot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

In considering the Veteran's foot disability, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202   (1995).  However, the Board finds that ratings in excess of those already assigned are not warranted on the basis of functional loss due to pain or weakness in this case.  Specifically, while the Veteran has complained of pain in the feet, it does not inhibit his daily functioning to a level that would warrant any higher ratings.  The February 2015 VA examiner did not find that any pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability during flare-ups or extended period of use nor was such demonstrated on examination.  Therefore, the effect of his symptoms is adequately contemplated in the currently assigned disability ratings.

The Board has considered whether any other diagnostic codes are appropriate in this case.  Under Diagnostic Code 5284, separate ratings for each foot are contemplated. However, Diagnostic Code 5284 applies to "other" foot injuries.  The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  Specifically, the Court held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.  Copeland at 338. 

Service connection is in effect for only the specific condition of bilateral pes planus. There are no other service-connected foot injuries.  The Veterans Court has also held specifically that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.  See Copeland at 338, citing Suttmann v. Brown, 5 Vet.App. 127, 134 (1993); 38 C.F.R. §§ 4.20, 4.27.  Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating the disability. 

Accordingly, a preponderance of the evidence is against the assignment of an initial  rating in excess of 30 percent for bilateral pes planus.  The claim for any higher rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the June 2013 contention by the Veteran's representative that the ratings schedule is inadequate in describing the severity experienced by the Veteran and therefore merits consideration for extraschedular consideration.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the bilateral pes planus is specifically contemplated by the schedular rating criteria.  Specifically, his service-connected bilateral pes planus is manifested by marked deformity, and his severe pain on manipulation and use accentuated.  These symptoms are specifically contemplated by Diagnostic Code 5276, which pertains to Flatfoot, acquired.  38 C.F.R. § 4.71a (2016), DC 5276.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral pes planus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b) (2016).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the bilateral pes planus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for gout in both hands, is denied.

Service connection for rheumatoid arthritis, is denied.

An initial rating in excess of 30 percent for bilateral pes planus is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Service Connection for a Back Disability, to include as Secondary to Service-Connected Bilateral Pes Planus

The February 2015 VA examiner noted that the Veteran was diagnosed with degenerative arthritis of the thoracolumbar (lumbar) spine.  The VA examiner opined that the Veteran's lumbar spine conditions is less likely as not proximately due to an injury sustained during military service.  The VA examiner noted that the Veteran's service treatment records (STRs) do not reveal complaints of or treatment for back pain.  The VA examiner also opined that it is less likely as not that the Veteran's lumbar spine condition is aggravated by his service-connected foot pain.  The VA examiner noted that there is no evidence to suggest a causal relationship between the Veteran's back pain and service-connected bilateral pes planus, opining further that the two are likely separate and unrelated conditions.  However, the examiner does not appear to take into consideration the Veteran's contentions.    Further, the opinions fail to provide adequate rationales for the conclusions reached both on the theories of direct and secondary service connection.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   As such, an additional VA examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his thoracolumbar (lumbar) spine disorder.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  After review of all of the evidence, including the Veteran's statements, the examiner is asked to render the following:

a. Opine as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed lumbar spine disorder is etiologically related to his active duty service;

b. Opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disorder is proximately due to or caused by his service-connected bilateral pes planus.

c. Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disorder is aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected bilateral pes planus.

The requested opinions must be accompanied by thorough reasons and bases for the opinions rendered.  Such a discussion may include factors such as what factors may have caused the Veteran's lumbar spine disorder as well as any medical studies addressing the relationship between his lumbar spine disorder and his service-connected bilateral pes planus.

In providing the above opinion, the examiner must consider and address the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If it is determined that there is another likely etiology for any lumbar spine disability, that should be stated.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If the
decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


